Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Xin Xie (Reg. No.: 70,890) on 26 May 2021.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implemented method, comprising:
processingmiddleware application system, requests provided by a first [[an]] application and a second application running on respective first and second computing devices that middleware application system;
logging, in a first log, data generated from an interaction between the first application, the one or more backend systems, and the middleware application system; 
logging, in a second log, data generated from an interaction between the second application, the one or more backend systems, and the middleware application system;
determining, by the middleware application system, data access restrictions associated with the first application and the second application; and
applying log data access restrictions to the first log and the second log that are commensurate with the determined data access restrictions
 
2.	(Currently Amended)	The computer-implemented method of claim 1, further including enforcing, by the middleware application system, one or more predefined restrictions that prevent continuous deployment of new and updated software in compliance with a software dependency matrix, wherein the software dependency matrix includes dependency information for software relied upon by the middleware application system.

3.	(Currently Amended)	The computer-implemented method of claim 1, further including enforcing, by the middleware application system, one or more predefined restrictions that prevent modifications to data in compliance with a data dependency matrix, wherein the data dependency matrix includes dependency information for data relied upon by the application or the middleware application system.

4.	(Currently Amended)	The computer-implemented method of claim 1, further including enforcing, by the middleware application system, one or more predefined restrictions that require the application to use a predefined software development kit (SDK) or software library.
	
5.	(Currently Amended)	The computer-implemented method of claim 1, further including enforcing, by the middleware application system, one or more predefined restrictions that require the application to use a predefined library for service discovery.

further including enforcing, by the middleware application system, one or more predefined restrictions that prevent the application from exceeding a predefined number of access requests to the one or more backend systems over a given period of time.

7.	(Currently Amended)	The computer-implemented method of claim 1, further including enforcing, by the middleware application system, one or more predefined restrictions that prevent the middleware application system from sending an amount of data to the application in excess of a predefined amount.

8.	(Currently Amended)	The computer-implemented method of claim 1, further including enforcing, by the middleware application system, one or more predefined restrictions that require the application to be identified in a list middleware application system and the one or more backend systems.

9.	(Currently Amended)	The computer-implemented method of claim 1, further including enforcing, by the middleware application system, one or more predefined restrictions that isolate logs generated based on interactions between the application, the middleware application system, and the one or more backend systems from logs generated based on interactions involving other applications.

10.	(Cancelled)	

11.	(Currently Amended)	A middleware application system, comprising:

a memory storing instructions that, when executed by the one or more processors, cause the middleware application system to perform:
	processing requests provided by a first [[an]] application and a second application running on respective first and second computing devices that the middleware application 
logging, in a first log, data generated from an interaction between the first application, the one or more backend systems, and the middleware application system; 
logging, in a second log, data generated from an interaction between the second application, the one or more backend systems, and the middleware application system;
determining, by the middleware application system, data access restrictions associated with the first application and the second application; and
applying log data access restrictions to the first log and the second log that are commensurate with the determined data access restrictions
	

12.	(Currently Amended)	The system of claim 11, wherein the instructions further cause the middleware application system to enforce one or more predefined restrictions that prevent continuous deployment of new and updated software in compliance with a software dependency matrix, wherein the software dependency matrix includes dependency information for software relied upon by the middleware application system.

instructions further cause the middleware application system to enforce one or more predefined restrictions that prevent modifications to data in compliance with a data dependency matrix, wherein the data dependency matrix includes dependency information for data relied upon by the application or the middleware application system.	

14.	(Currently Amended)	The system of claim 11, wherein the instructions further cause the middleware application system to enforce one or more predefined restrictions that require the application to use a predefined software development kit (SDK) or software library.

15.	(Currently Amended)	The system of claim 11, wherein the instructions further cause the middleware application system to enforce one or more predefined restrictions that require the application to use a predefined library for service discovery.

16.	(Currently Amended)	A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors of a middleware application system to perform:
	processing requests provided by a first [[an]] application and a second application running on respective first and second computing devices that the middleware application 
logging, in a first log, data generated from an interaction between the first application, the one or more backend systems, and the middleware application system; 
logging, in a second log, data generated from an interaction between the second application, the one or more backend systems, and the middleware application system;
determining, by the middleware application system, data access restrictions associated with the first application and the second application; and
applying log data access restrictions to the first log and the second log that are commensurate with the determined data access restrictions
	

17.	(Currently Amended)	The non-transitory computer readable medium of claim 16, wherein the instructions further cause the one or more processors of the middleware application system to enforce one or more predefined restrictions that prevent continuous deployment of new and updated software in compliance with a software dependency matrix, wherein the software dependency matrix includes dependency information for software relied upon by the middleware application system.

18.	(Currently Amended)	The non-transitory computer readable medium of claim 16, wherein the instructions further cause the one or more processors of the middleware application system to enforce one or more predefined restrictions that prevent modifications to data in compliance with a data dependency matrix, wherein the data dependency matrix includes dependency information for data relied upon by the application or the middleware application system.

19.	(Currently Amended)	The non-transitory computer readable medium of claim 16, wherein the instructions further cause the one or more processors of the middleware application system to enforce one or more predefined restrictions that require the application to use a predefined software development kit (SDK) or software library.

instructions further cause the one or more processors of the middleware application system to enforce one or more predefined restrictions that require the application to use a predefined library for service discovery.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The claims are directed to novel and non-obvious systems, methods, and non-transitory computer readable media configured to determine an access request provided by an application that seeks to interact with one or more backend systems through a computing system. One or more predefined restrictions can be enforced on the application, the computing system, or the one or more backend systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435